Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Anthony Williams appeals the district court’s order denying his motion *231for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. 6:07-cr-01207-GRA-1 (D.S.C. Apr. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument w ould not aid the decisional process.

AFFIRMED.